EXHIBIT Sponsored by Commentary for the Week Ended November 7, 2008 GRANT PARK WEEKLY PERFORMANCE STATISTICS* 11/7/2008 Weekly ROR MTD ROR YTD ROR Class A Units 0.89% 0.89% 16.47% Class B Units 0.88% 0.88% 15.62% S&P 500 Total Return Index** -3.78% -3.78% -35.38% Lehman Long Government Index** 2.12% 2.12% 2.52% * Subject to independent verification ** Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Performance
